Title: To James Madison from James Monroe, 28 February 1815
From: Monroe, James
To: Madison, James


                    
                        Department of State February 28th. 1815
                    
                    The undersigned acting as Secretary of State to whom was referred the resolution of the Senate of the 24th. of October last, requesting the President of the United States to lay before the Senate (provided he shall not consider the same improper to be communicated) the proof of any traffic carried on in the West Indies by the sale of Negroes taken from the United States by the British forces since the present War, has the honor to state that such proof was transmitted to the Executive by the Honble. St. George Tucker in the form of an affidavit of Captain Williams, from which it appeared that he had been a prisoner in the Bahama Islands, and that whilst there he had been present at the sale of Negroes taken from the vicinity of Norfolk and Hampton. This affidavit voluntarily given, and strengthened and corroborated by a variety of circumstances was considered at the time,

as full proof of the fact, and was transmitted to our ministers at Ghent. When the resolution of the Senate was transmitted to this department, application was made to Judge Tucker, and subsequently to Major Griffin, for the original affidavit, or for an authenticated copy; as neither have yet been received and it is deemed improper longer to delay this report, the undersigned begs leave to refer to the accompanying papers marked 1. 2. 3 & 4, from which the material facts stated in the affidavit may be collected, and the circumstances which have prevented its transmission to this Department, explained. This subject will be further investigated with a view to place it, in all its circumstances, in the most satisfactory light. All which is respectfully submitted
                    
                        
                            Jas. Monroe
                        
                    
                